Citation Nr: 0840241	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.   07-27 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $ 106,448.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in 1967.  He 
had served more than 20 years.  He died in February 1980.  
The appellant is the veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2007 decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant requested a Travel Board hearing in her 
substantive appeal.  She was scheduled for a hearing in 
September 2008, but failed to appear at the appointed time.  
However, it was subsequently discovered that the appellant 
had contacted the RO in advance of the hearing, informed them 
that she was having throat surgery for cancer at the same 
time as her hearing, and requested to have her hearing 
rescheduled.  Unfortunately, the report of contact describing 
this conversation was misfiled and only found after the 
claims file had been sent to the Board.

In October 2008, the appellant's representative sent a letter 
confirming that the appellant still desired a hearing.  Under 
these circumstances, a Travel Board hearing should be 
provided.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the appellant for a Travel Board 
hearing at the St. Petersburg, Florida RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



